DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 09/21/2022 claims, is as follows: Claim 1 has been amended; Claims 14-19 have been added; Claims 6-7 and 10-13 have been withdrawn; and claims 1-19 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a heating device” in line 5
“device” is the generic placeholder. 
The limitation “an element for generating a flow of air” in line 5
“element” is the generic placeholder. 
In claim 9:
The limitation “a drive member” in line 2
“member” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a heating device" in line 5 of claim 1 has been described in originally-filed specification in para. 0040 as electric resistances, resistive bands, or resistive induction wires that generate heat. 
The limitation “an element for generating a flow of air" in line 5 of claim 1 has been described in originally-filed specification in para. 0062 as generator element 20 i.e. fan. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 9:
The corresponding structure of “drive member” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “drive member” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification, para. 0064 describes the container 16 is rotated by a drive member 42 but it is impossible to determine what the corresponding structure of drive member 42 is.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9:
The claim limitation “drive member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “drive member” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Payen (US 20080163764, previously cited) in view of Le Grand (US 20150374172, previously cited)
Regarding Claim 1, Payen discloses an autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4) comprising:
a support body (housing 8) having an upper edge (fig. 4), 
an openable lid (lid 8C) having a lower edge cooperating at least partly with the upper edge of the support body when the lid is closed (fig. 3), 
an internal container (food-receiver 2) which can be extracted/inserted with respect to said support body (housing 8) and is open at the top (para. 0044; fig. 3), 
a heating device (heat-generator element 13; fig. 2), and 
an element (fan 15) for generating a flow of air toward the inside of said container (food-receiver 2) (para. 0098 and 0102), said element (fan 15) for generating the flow of air being connected to a sending aperture (ducting device 30) present in said lid (lid 8C) (para. 0096; figs. 3-4), 
wherein said sending aperture (ducting device 30) mating with the shape and the size of said upper edge of the support body (fig. 4)(it is evident from fig. 4 that the ducting device mates with the upper edge of the support body. It is noted the ducting device 30 arc-shaped which conforms to the arc shape of the upper edge of the support body), and has, in relation to a portion of its hollow toroidal development, an entrance (annotated fig. 3) disposed in cooperation with said heating device (heat-generator element 13), said sending aperture (ducting device 30) cooperating, when said lid (lid 8C) is in the closed position on said container (food-receiver 2), with a peripheral edge of said container (food-receiver 2) and communicating with the inside of said container (food-receiver 2) (para. 0101) (it is noted that the ducting device 30 directs heated air onto food 100 in the food-receiver 2), said sending aperture (ducting device 30) further comprising a circumferential slit (nozzle 5A) for allowing the flow of air circulating in the sending aperture to be directed toward the inside of said container (food-receiver 2) (para. 0101).  




    PNG
    media_image1.png
    433
    602
    media_image1.png
    Greyscale


[AltContent: textbox (entrance)][AltContent: arrow]
    PNG
    media_image2.png
    438
    661
    media_image2.png
    Greyscale

Payen does not disclose the sending aperture has a hollow toroidal shape. 
However, Le Grand discloses a sending aperture (conduit 22) has a hollow toroidal shape (it is noted according to attached Wikipedia page, “toroidal” is a surface of revolution with a hole in the middle. Conduit 22 is a surface with hole in the middle so the conduit 22 has the hollow toroidal shape). 

    PNG
    media_image3.png
    325
    409
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sending aperture of Payen to have hollow toroidal shape as taught by Le Grand, in order to incorporate known structure i.e. sending aperture having hollow toroidal shape to direct heated air onto food in the container. 

Regarding Claim 2, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein said circumferential slit (nozzle 5A) has edges (air outlet 5) shaped to send a flow of air toward said container (food-receiver 2) in a direction incident on the food (para. 0052; fig. 3).  

Regarding Claim 3, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein said circumferential slit (nozzle 5A) is configured to be positioned, when said lid (lid 8C) is closed, at least partly inside said container (food-receiver 2) (para. 0083; fig. 4).  

Regarding Claim 4, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), and further comprising a return exit (path of hot air 4 that exits from food-receiver 2 marked by arrows in fig. 3) provided with an annular pipe (louvered intake 6A comprises air intake orifices that are ring-shaped; fig. 3) installed between said support body (housing 8) and said container (food-receiver 2) to discharge the flow of used air from said container (food-receiver 2) (para. 0058) (it is noted the arrows of flow of air indicates air circulates into the receiver 2 through the nozzle 5A and around the receiver 2 through the louvered intake 6A).  

Regarding Claim 5, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein said annular pipe (louvered intake 6A) has a plurality of fissures (orifices) disposed along the development of the annular pipe and in relation to an upper edge of the support body (housing 8) (para. 0058; fig. 3) (it is noted that louvered intake 6A comprises orifices as shown in fig. 3 through which air enters the louvered intake 6A in comparison to the upper edge of the housing 8 which is solid).  

Regarding Claim 8, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein said circumferential slit (nozzle 5A) faces said peripheral edge (edge of food-receiver 2) (para. 0083; fig. 3). 
Payen does not disclose said circumferential slit develops on a lower circumference with respect to said peripheral edge. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the displacement of the circumferential slit with respect to said peripheral edge of the container is merely a design choice, in order to direct heated air onto food in the container. 

Regarding Claim 9, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein said container (food-receiver 2) is rotatable around an axis of rotation by means of a drive member (para. 0120-0121; fig. 5).  

Regarding Claim 14, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), further comprising a motor (motor) configured to rotate the internal container (food-receiver 2) (para. 0121).

 Regarding Claim 15, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein the lid (lid) has an outer wall (outer surface of lid 8c; fig. 1) and a circumferential inner wall (portion of the lid that accommodate air duct 30A and 30B as indicated by dashed line) spaced radially inwardly of the outer wall, the outer wall including the lower edge that cooperates at least partly with the upper edge of the support body, and the sending aperture (ducting device 30A and 30B) being defined by the circumferential inner wall (annotated fig. 1).
[AltContent: ]
    PNG
    media_image4.png
    433
    559
    media_image4.png
    Greyscale


Regarding Claim 16, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein the sending aperture (ducting device 30A and 30B) comprises a plurality of circumferential slits (nozzles 5A) (para. 0107; figs. 1-2).  

Regarding Claim 17, Payen discloses an autonomous apparatus for cooking food (appliance 1 for food 100; figs. 1-4), comprising: 
a support body (housing 8) having an upper edge (fig. 4), 
a lid (lid 8C) movable between an open position and a closed position relative to the support body, the lid having a lower edge cooperating at least partly with the upper edge of the support body when the lid is in the closed position, and the lid (lid 8C) comprising a sending aperture (ducts 30A and 30B) (para. 0107; figs. 1-2), 
an internal container (food-receiver 2) which can be extracted/inserted with respect to the support body and is open at the top (para. 0044; fig. 3), 
a heater (heat-generator element 13; fig. 2), and 
a fan (fan 15) for generating a flow of air toward the inside of the internal container, the fan being connected to the sending aperture (ducts 30A and 30B) (para. 0096; figs. 3-4),  
wherein the sending aperture (ducts 30A and 30B) has a hollow shape that extends around a circumference of the internal container (food-receiver 2) such that the sending aperture mates with the shape and the size of said upper edge of the support body (housing 8) (para. 0107; fig. 1) (according Webster definition, “mate” is interpreted to mean “couple to”. The ducts 30A and 30B coupled with the shape and size of the housing 8), wherein the sending aperture (ducts 30A and 30B) has an entrance disposed in cooperation with the heater (heat-generator element 13), wherein when the lid (lid 8C) is in the closed position, the sending aperture (ducts 30A and 30B) cooperates with a peripheral edge of the internal container and communicates with the inside of the internal container (food-receiver 2) (para. 0101) (it is noted that the ducting device 30 directs heated air onto food 100 in the food-receiver 2),and wherein the lid (lid 8C) further comprises a circumferential slit for allowing the flow of air circulating in the hollow sending aperture (ducts 30A and 30B) to be directed toward the inside of the container (food-receiver 2) (para. 0107; figs. 1-2) (it is noted the lid 8C has at least two slits/openings for allowing the ducts 30A and 30B to direct heated air through the corresponding nozzle 5A onto the food in the food-receiver 2).  


[AltContent: textbox (entrance)][AltContent: arrow]
    PNG
    media_image2.png
    438
    661
    media_image2.png
    Greyscale

Payen does not disclose the sending aperture has a hollow toroidal shape. 
However, Le Grand discloses a sending aperture (conduit 22) has a hollow toroidal shape (it is noted according to attached Wikipedia page, “toroidal” is a surface of revolution with a hole in the middle. Conduit 22 is a surface with hole in the middle so the conduit 22 has the hollow toroidal shape). 

    PNG
    media_image3.png
    325
    409
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sending aperture of Payen to have hollow toroidal shape as taught by Le Grand, in order to incorporate known structure i.e. sending aperture having hollow toroidal shape to direct heated air onto food in the container. 

Regarding Claim 18, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 1-4), wherein the lid (lid 8C) has an outer wall (outer surface of lid; fig. 1) and a circumferential inner wall (portion of the lid that accommodate air duct 30A and 30B as indicated by dashed line) spaced radially inwardly of the outer wall, the outer wall 5Application No. 16/323,502Docket No.: 32419/53948 including the lower edge that cooperates at least partly with the upper edge of the support body, and the sending aperture (ducting device 30A and 30B) being defined by the circumferential inner wall (annotated fig. 1).  

[AltContent: ]
    PNG
    media_image4.png
    433
    559
    media_image4.png
    Greyscale

Regarding Claim 19, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 1-4), wherein the sending aperture (ducting device 30A and 30B) comprises a plurality of circumferential slits (nozzles 5A) (para. 0107; figs. 1-2).  

Response to Amendment
With Respect to specification objection: Applicant’s argument is persuasive, therefore specification objection is withdrawn. 
With Respect to Notification of 112f:
Applicant’s argument: on p. 8-9 of the Remarks with respect to phrases “heating device”, element for generating a flow of air”, and “drive member”, “As the Examiner correctly notes, claim language is presumed to invoke 35 U.S.C. § 112(f) when it "explicitly uses the term 'means' or 'step' and includes functional language." MPEP § 2181 (I). That presumption can be overcome when the language includes the structure necessary to perform the recited function. In contrast, claim language that "does not use the term 'means' or 'step' will trigger the rebuttable presumption that 35 U.S.C. § 112(f) does not apply." MPEP § 2181 (I). That presumption may be overcome if the claim language utilizes a non-structural term that is "a nonce word or a verbal construct that is not recognized as the name of structure." MPEP § 2181 (I). In other words, this presumption may be overcome if the claim language utilizes a term that "would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function." MPEP § 2181 (I).
The claim language "heating device," "element for generating a flow of air," and "drive
member" does not use the term "means or step," and therefore trigger the presumption that 35
U.S.C. § 112(f) does not apply. Additionally, this presumption has not been rebutted. For
example, although the term "device" may by itself constitute a generic placeholder, the term
"device" is modified by the term "heating." The resulting phrase "heating device" is a well-understood phrase commonly used to describe structural components for heating food (e.g.,
resistive induction wires), and, as such, would be recognized by one of ordinary skill in the art
as conveying sufficiently definite structure. See Williamson v. Citrix Online, LLC., 792 F.3d
1339, 1394 (Fed. Cir. 2015) ("The standard is whether the words of the claim are understood by
persons of ordinary skill in the art to have a sufficiently definite meaning as the name for
structure."); see, e.g., Greenberg, 91 F.3d 1580, 1583 (Fed. Cir. 1996) (holding that the term
"detent mechanism" did not invoke 35 U.S.C. § 112(f) "because the structural modifier "detent"
denotes a type of structural device with a generally understood meaning in the meaning in the
mechanical arts.") Similarly, although the term "member" may by itself constitute a generic
placeholder, the term "member" is modified by the term "drive." The resulting phrase "drive
member" is a well-understood phrase commonly used to describe the structural components for
rotating a cooking container (e.g., a motor), and would be recognized by one of ordinary skill in the art as conveying sufficiently definite structure. Support for recognition of this term of art may
be found, for example, in paragraph [0030] of Le Grand, U.S. Patent Publication No.
2015/0374172 (hereinafter "Le Grand"), which discloses a motor 65 that rotates a mixing paddle 60. In view of the foregoing, the Applicant respectfully submits that the claim language
"heating device" in claim 1, the claim language "element for generating a flow of air" in claim 1,
and the claim language "drive member" in claim 9 does not invoke 35 U.S.C. §112(f).
Accordingly, this claim language should be given its broadest reasonable interpretation, this
interpretation not being limited to the corresponding structure described in the specification and equivalents thereof.”
Examiner’s response: with respect to 112f notification, Applicant’s arguments are not persuasive because the phrases “heating device” of claim 1, “element for generating a flow of air” of claim 1, and “drive member” of claim 9 have met three prong tests. The phrases use a generic placeholder “device”, “element”, and “member” coupled with functional languages “heating”, “for generating a flow of air”, and “rotation by means” respectively without reciting sufficient structure to achieve the corresponding function. Furthermore, the generic placeholder is not preceded by a structural modifier. Examiner disagrees that the term “device” is modified by the term “heating” and the resulting phase “heating device” is well-understood to refer to structural components for heating food as stated by the Applicant. “heating” is not structural modifier. It does not further define structurally as to what “device” is. Because the “device” is not preceded by the structural modifier, 112f is invoked. Furthermore, “heating device” encompasses any device that generates heat i.e. gas-fired, electric, microwave heating etc. Therefore, it is important for Examiner to look into the specification to understand what the corresponding structure of “heating device” for performing the function of heating. Similarly, the phrase “element for generating a flow of air” invokes 112f because “element” is not preceded by a structural modifier. The phrase “element for generating a flow of air” is not readily understood what the corresponding structure for generating the flow of air i.e. is it motor? or is it a suction device that causes a pressure difference to generating the air flow. Similarly, the phrase “drive member” i.e. “member” is not preceded by structural modifier. It is not readily understood what the corresponding structure of “drive member”. 
By the above reasons, the 112f notification are maintained. 
With respect to rejection 112a and 112b: since “drive member” invokes 112f and there is no corresponding structure and no written description for the corresponding structure of “drive member”, 112a and 112b rejection are maintained. 

Response to Argument
Applicant's arguments filed on 09/21/2022 have been considered but they are not persuasive because: 
Applicant’s Arguments: with respect to claim 1 on p. 9-10 of the Remarks “Independent claim 1 is directed to an autonomous apparatus that includes, in relevant
part, (i) a support body, (ii) an openable lid, (iii) an internal container which can be
extracted/inserted with respect to the support body, and (iv) an element for generating a flow of
air toward the inside of the container, the element for generating the flow of air being connected
to a sending aperture present in the lid, wherein the sending aperture has a hollow toroidal
shape and includes a circumferential slit for allowing the flow of air circulating in the toroidal
hollow sending aperture to be directed toward the inside of the container.
In turn, the autonomous apparatus of independent claim 1 is beneficially configured so
that the flow of air generated by the element is distributed in the toroidal sending aperture for
the whole circumference of the lid, and air in the toroidal sending apparatus is distributed to the
internal container over the whole circumference of the internal container via the circumferential
slit. By comparison, and as the Office Action correctly acknowledges, Payen fails to teach or
suggest a lid having a sending aperture that has a hollow toroidal shape, as recited in
independent claim 1. See Office Action, pg. 11. However, Payne also fails to teach or suggest
a circumferential slit, as also recited in independent claim 1. The Office Action nonetheless
alleges that Payen teaches such a circumferential slit, in the form of nozzle Sa that forms the
end of the ducting device 30. See Office Action, pgs. 10-11. The Applicant respectfully
disagrees, however. The Office Action contends that the nozzle Sa is circumferential because
the nozzle Sa "surrounds the circumference or perimeter of the ducting device 30." Office Action, pg. 11. But the nozzle Sa is not circumferential. The nozzle Sa does not surround any
portion of the ducting device 30. Instead, if anything, the nozzle Sa forms the circumference or
perimeter of the ducting device. The Office Action then contends that the nozzle Sa is a slit
because the term "slit" is defined as a "long narrow opening" and the term "nozzle" is defined as
a "tube of varying cross sectional area to direct flow of gas, which includes a slit." Office Action,
pgs. 10-11 . But the nozzle Sa is also not a slit. The nozzle Sa is a tube, but the tube is neither
long or narrow. Moreover, even if the nozzle Sa can be said to include a slit, that does in turn
mean that the nozzle Sa is itself equivalent to a slit.
Le Grand, the remaining reference, fails to cure these deficiencies of Payen. The Office
Action asserts that Le Grand teaches a sending aperture that has a hollow toroidal shape, as
recited in independent claim 1, but the Le Grand fails to do so. The Office Action contends that
the conduit 22 of Le Grand corresponds to the claimed aperture having a hollow toroidal shape,
because the term "toroidal" is defined as "a surface of revolution with a hole in the middle."
Office Action, pg. 12. The Applicant respectfully disagrees, however, and respectfully directs
the Examiner's attention to the fact that independent claim 1 recites that the sending aperture
has a hollow toroidal shape. The conduit 22 may have a hole (because it is hollow), but the
conduit 22 does not have a hollow toroidal shape as required by independent claim 1. Instead,
as illustrated in FIG. 2 of Le Grand, the conduit 22 has a curved shape that is generally circular
in cross-section. Moreover, Le Grand also fails to teach or suggest a circumferential slit, as also
recited in independent claim 1.”
Examiner’s Responses:
The applicant’s arguments are respectfully not persuasive. Regarding the limitation of claim 1 “said sending aperture further comprising a circumferential slit”, “circumferential slit” is interpreted to mean the slit defined by a circumference. Payen discloses sending aperture (ducting device 30) expels air through the opening of the nozzle 5A of the ducting device 30. The opening of the nozzle 5A is a slit as evidenced in figs. 2 and 4 that indicate long and narrow opening. The opening is defined by the circumference of the nozzle 5A of the ducting device 30 (para. 0105 and 0107). Hence, the circumferential slit is the opening of the nozzle 5A. 
Regarding the limitation “said sending aperture has a hollow toroidal shape”, Le Grand discloses a conduit 22 has a hollow toroidal shape (fig. 1). According to Vocabulary definition, “toroid” is interpreted to mean “a ring-shaped surface generated by rotating a circle around an axis that does not intersect the circle”. The cross-section of conduit 22 is the ring-shaped surface. Therefore, the cross-section of conduit 22 has the hollow toroidal shape.  
For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761